NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ADAMS RESPIRATORY THERAPEUTICS, INC.,
ADAMS RESPIRATORY OPERATIONS, INC.,
ADAMS RESPIRATORY PRODUCTS, INC.,
AND RECKITT BENCKISER INC.
Plaintiffs-Appellocnts, ’
v.
PERRIGO COMPANY, L. PERRIGO COMPANY, AND
PERRIGO RESEARCH AND DEVELOPMENT
COMPANY, `
Defendants-Appellees.
2012-1205
Appea1 from the United States District C0urt for the
Western District of Michigan in case no. 07-CV-O993,
Judge Gord0n J. Quist.
ON MOTION
ORDER
Perrigo Co1npany, et al. move for a 22-day extension
of tixne, until June 1, 2012, to their response brief Adams
Respiratory Therapeutics, Inc., et al. oppose.

ADAMS RESPIRATORY V. PERRIGO CO
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted
MAY 04 2012
cc: Dorninick A. Conde, Esq. ~
Christine J. Siwik, Esq.
321
2
FoR THE COURT
/s/ J an Horbaly
Date J an H0rba1y
Clerk
Fll£D
U.S. COURT DF APPEAl.S FOR
TI-lE FEDERAL ClRCU|T
mv 04 2012
JAN HORBAl.Y
CLERK